Citation Nr: 0927340	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-17 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1962 to October 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his June 2006 VA Form 9, the Veteran requested a hearing 
before the Board in Washington, DC.  The hearing was 
scheduled for December 10, 2007.  However, the Veteran 
responded in writing with a request for postponement of the 
hearing and change of location to the RO in California.  The 
Board remanded the claim in November 2007 to schedule a 
Travel Board hearing.  The hearing was scheduled for June 25, 
2008, at the Oakland RO.  However, on the date of the 
hearing, the Veteran spoke with a Member of the Board via 
telephone and said that he wanted his hearing to be held in 
Washington, DC.  Such a hearing was scheduled for November 3, 
2008.  In October 2008, the Veteran wrote that he was unable 
to attend the hearing as he was too poor and sick, and 
reiterated that he still wanted a hearing before the Board.  
Finally, in the June 2009 Appellant's Post-Remand Brief, the 
Veteran's representative stated that the Veteran had 
cancelled his hearing and did not request a new Board 
hearing. 

The Board construes the Veteran's October 2008 communication 
and the June 2009 Brief as a withdrawal of his request for 
hearing, and will proceed to appellate review without further 
delay.  See 38 C.F.R. § 20.702(e).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
bilateral pes planus disability has been manifested by 
complaints of pain, without specific information as to 
location or aggravating factors, no gross deformities, and no 
functional limitation observed.

CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Codes 5276 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter was sent to the Veteran in March 2005, 
prior to the initial RO decision which is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claims, and of the Veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability had worsened.  Although no longer required, the 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

It is acknowledged that the VCAA letter sent to the Veteran 
in March 2005 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
Veteran's employment and daily life, nor did it provide the 
rating schedule that would be used to evaluate the Veteran's 
disability.  Moreover, the letter did not satisfy the 
requirements of Dingess, as it was sent prior to the Court's 
ruling in that case.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, supra; see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC), is sufficient to cure a timing defect).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 
376.

In this case, a letter was sent to the Veteran in March 2006 
that described how VA determines disability ratings and 
effective dates.  Additionally, the May 2006 SOC provided him 
with the Rating Schedule provisions that would be used to 
evaluate his pes planus disability.  The claim was 
subsequently re-adjudicated in the January 2007 SSOC.  A May 
2008 letter to the Veteran advised him that the Board would 
consider evidence showing how his disability affected his 
employment and daily life.  Although this letter was not 
followed by re-adjudication of the claim, the June 2005 
rating decision, May 2006 SOC, and January 2007 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided the Veteran with additional 60-day periods to submit 
more evidence.  Thus, the Board finds that the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist, including the requirements 
set forth by the Court in Dingess and Vasquez-Flores have 
been satisfied.  Moreover, the claimant has not demonstrated 
any prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

As noted above, the Board remanded this claim in November 
2007 to schedule a hearing, but the Veteran has now withdrawn 
his request for a hearing before the Board.  Thus, it appears 
that all development requested by this Board in its November 
2007 remand has been completed to the extent possible, and no 
additional development is required.   

The Board also notes receipt of a May 2008 letter from a San 
Francisco VAMC social worker advocating for increased 
benefits for the Veteran.  This letter was not reviewed by 
the RO and is not accompanied by a waiver of initial review 
by the RO.  However, the letter does not contain any new 
evidence, but merely reiterates the Veteran's contention that 
he is entitled to a higher rating for his pes planus.  
Therefore, the Board finds that a waiver of initial review of 
this evidence by the RO is not necessary and it will proceed 
with appellate review.  


The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran in this case was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276, which addresses acquired 
flatfoot.  Under that code, a 10 percent evaluation is 
assigned where the flatfoot is moderate, and there is a 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is assigned where 
the flatfoot is severe bilaterally, and there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use is accentuated, there is 
indication of swelling on use, and characteristic callosities 
are present.  A 50 percent evaluation is assigned where the 
flatfoot is pronounced bilaterally, there is marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Board also notes that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that he is entitled to an 
increased evaluation for bilateral pes planus.  Service 
connection was initially granted for this disability in a 
February 1984 rating decision, wherein a noncompensable (0 
percent) rating was assigned effective from May 12, 1983, the 
date on which the claim for service connection had been 
received.  

In January 2005, the Veteran filed a request for an increased 
rating.  In the June 2005 rating decision that is the subject 
of this appeal, the RO granted a 10 percent evaluation 
effective from January 27, 2005, the date the claim for an 
increased rating was received.  

The Board will first consider the medical evidence to 
determine whether a rating in excess of 10 percent is 
warranted.  

In June 2004, the Veteran sought treatment at the podiatry 
clinic of the San Francisco VAMC, complaining of painful feet 
and onychomycosis.  He stated he had foot pain since being in 
the Navy.  He was unable to describe or locate the foot pain, 
or identify any elevating or aggravating factors.  There was 
a loss of protective sensation using a 5.07 Semmes Weinstein, 
but sharp sensation was intact when using sharp/dull.  The 
doctor noted he did not believe the Veteran was being honest 
with the monofilament.  The doctor assessed bilateral pes 
planus, and noted the Veteran was able to stand and walk 
without any visible discomfort.  The doctor recommended 
insoles for the foot pain.  

In March 2005, the Veteran was afforded a VA examination.  
The Veteran used a manual wheelchair to get around, but the 
examiner did not find any medical condition that would 
necessitate a wheelchair.  The Veteran reported pain "all 
over," but did not have any symptoms particular to his feet.  
He had a history of dependent edema for which he used 
compression stockings.  He also had diabetes mellitus, and 
had not had any diabetic complications other than fungal 
infection of his feet.  He did not use any special shoes.  
There was mild to moderate pronation of the feet, the heel 
valgus angle was 7 degrees each, and there were no clear cut 
calluses or scarring.  He was able to stand without problems 
doing so, but refused to walk when asked.  Relating to the 
pes planus, the examiner assessed no functional limitations.  

During a June 2005 diabetic foot examination at the VAMC, the 
Veteran stated that the foot insoles were too bulky for his 
shoes, so he did not wear them.  Examination remained similar 
to that from one year prior.  

The Veteran went to the VAMC podiatry clinic for follow-up in 
July 2006.  He stated his feet were still painful, but was 
not able to provide an accurate description or location of 
his symptoms.  He stated he wore diabetic shoes and sometimes 
wore support stockings.  Protective sensation was present 
bilaterally.  There was no gross deformity of the feet.  The 
doctor recommended that the Veteran continue wearing 
accommodative inserts.  

A January 2007 visit to the VAMC podiatry clinic again 
revealed no gross deformities, with thickened skin over the 
entire plantar surface, but no ulcerations.  The Veteran had 
new extra depth shoes, which the doctor recommended he 
continue using.  

Based on the foregoing, the Board finds that the criteria for 
an evaluation in excess of 10 percent have not been met.  

The medical records, specifically the VAMC podiatry notes 
from July 2006 and January 2007, note no evidence of 
deformity of the Veteran's feet, a requirement for assignment 
of the next higher 30 percent rating category.  There are no 
callosities noted in the VAMC podiatry records or at the 
March 2005 VA examination.  There is no accentuated pain 
noted on manipulation of the feet.  Finally, while the 
Veteran has edema in his lower extremities, the VAMC records 
indicate this is associated with his diabetes mellitus.  
Thus, the criteria for the next higher rating category of 30 
percent have not been met under DC 5276.  

Next, the Board has considered whether any other diagnostic 
code would allow for an increased rating.  There is no 
evidence of atrophy of musculature, disturbed circulation or 
weakness of the feet, and thus, DC 5277 does not apply.  
Moreover, the highest available rating under DC 5277 is 10 
percent.  There are no other diagnostic codes that apply so 
as to allow for an increased rating.  

Finally, the Board has also considered whether the competent 
evidence establishes any additional functional limitation due 
to factors such as pain, weakness, incoordination, or 
fatigability such that the Veteran's disability picture is 
more nearly approximated by the next higher rating category.  
See 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, supra.  
However, there is no evidence that additional limitation has 
been caused by these factors.  Indeed, the March 2005 
examiner noted no functional limitations at all due to his 
bilateral pes planus.   

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for the Veteran's bilateral pes planus.  
Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.

In addition to the foregoing, the Board has considered 
whether the Veteran's service-connected pes planus warrants 
an increased rating on an extra-schedular basis.  The 
governing criteria for the award of an extra-schedular rating 
call for a finding that the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In these instances, the RO 
is authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extra-schedular evaluation commensurate 
with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, although the Veteran asserts that he is totally 
disabled and cannot work, he does not contend that his 
inability to work is due to his foot disability.  Rather, he 
cites to mental health and multiple other health problems as 
the primary causes of his inability to work.  Moreover, the 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Thus, the evidence does not 
indicate that application of the regular schedular standards 
is rendered impracticable, and referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


